DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
According to the latest amendment, claims 7-10 and 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 11-16, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 each recite the subject matters of at least one gate in contact with the one or more fins, which may imply that the gate electrode that is commonly regarded in art as a gate is in direct contact with the recited fins. However, the instant disclosure fails to provide an adequate description and/or evidence to show how a device with the gate electrode being in direct contact with the fins therein could be still meaningfully functionable.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-16, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite the subject matters of at least one gate in contact with the one or more fins, but they each fail to clarify: whether it is the gate electrode or the gate dielectric layer that is definitely in direct contact with the recited fins.
Claims 1 and 11 each recite the subject matters of: fins extending above a surface of a substrate over an N-type well in a fin region; and a second shallow N-type doping in the fin region below the gate and above the N-type well. But they each fail to clarify: what is/are the definite positional relationship(s) between the recited second shallow N-type doping and the recited fins; and/or whether the recited second shallow N-type doping is definitely inside, or outside, or both in and outside, the recited fins; and/or whether the region of recited N-type doping is definitely above or below the recited fins.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khakifirooz (US 2014/0042547).
Khakifirooz discloses an integrated circuit/varactor structure (particularly see Figs. 1-4), comprising: one or more fins (see fins 310) extending above a surface of a substrate over an N-type well (304) in a fin region; a gate (or, gates) having a gate dielectric (418/422) over and in contact with the one or more fins; and a region of a second shallow N-type doping (any region in the n-type doping inside 310) below the gate and above the N-type well, wherein any portion inside fins 310 can be naturally regarded as a region of the second shallow N-type doping, as the entirety of regions inside fins 310 is n-type doped and positioned at level that is closer to the top surface of the entirety of the semiconductor substrate structure (formed of 310 and 304) than the N-type well 304 therebelow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 12-16, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Khakifirooz.
The disclosure of Khakifirooz is discussed as applied to claims 1 and 11 above.
Although Khakifirooz does not more explicitly disclose that the second shallow N-type doping can have a doping concentration of 2e18 - 7e18, and/or that the second shallow N-type doping can have a doping depth of 70 - 120 nm, and/or that the fins can have different sets with different heights, it is noted that the doping concentration and/or the doping depth and/or the height of each individual set are each art-recognized, result-oriented, important parameters, subject to routine experimentation and optimization.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the device of Khakifirooz with the doping concentration and/or the doping depth and/or the heights or the different set being substantially close to, or within, the ones recited in the claims, so that a FINFET-based device with desired and/or improved and/or optimized device performance would be obtained, as it has been held that:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. And, responses to them have been fully incorporated into the claim rejections set forth above in this office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOUXIANG HU/Primary Examiner, Art Unit 2898